Citation Nr: 0829924	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  05-18 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 2008, 
the veteran appeared at a hearing at the RO before the 
undersigned. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has PTSD as a result of his 
service in Vietnam.  A claim for service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. 
§ 3.304(f) (2007); see Cohen v. Brown, 10 Vet. App. 128, 136-
37 (1997).  In this case, the veteran contends that sometime 
in December 1968 to February 1969, he was assigned to guard 
duty of a U.S. administrative building in the outskirts of 
Saigon, Vietnam.  However, he switched duties with another 
service member.  He was later told by a Staff Sargent Heaney 
that that evening, the guard post was attacked with a satchel 
charge bomb and the service member with whom he had switched 
guard duty was severely injured.  The veteran never knew the 
other service member's name and was never informed of the 
service member's condition after he was taken for treatment.  
He also cites another stressful incident when he was coming 
back from Tan Son Nhut Air Force Base to his unit and his 
jeep was hit by a child.  In this incident, he was threatened 
by Vietnamese police who held him at gun point and demanded 
money.  The veteran asserts that an American Military 
Policeman intervened and got him out of the situation.  
Available service personnel records confirm that the veteran 
served in Vietnam from June 1968 to June 1969 and was 
assigned to Headquarters & Headquarters Company 525th 
Military Intelligence Group United States Army, Pacific 
Command, Vietnam (HHC 525th MI GP USARPAC VN).  On remand, 
the RO should send the veteran's stressor information to the 
appropriate agency (ies) and ask if they can verify the 
veteran's stressors.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  An 
August 2003 private psychological report notes that the 
veteran is a Vietnam veteran and has PTSD due to his 
experiences in Vietnam (being under fire).  Neither his guard 
duty or run in the with South Vietnamese police stressors was 
included in the report.  On remand, if either of the 
veteran's stressors is verified, he should be afforded 
another examination to determine if he has PTSD in accordance 
with DSM-IV and if there is a link between current 
symptomatology and any verified in-service stressor(s). 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC must contact the United 
Stated Army and Joint Services Records 
Research Center (JSRRC) (or other 
appropriate agency) and, after 
providing a summary of the stressor 
information outlined above, ask JSRRC 
if it can verify either of the 
veteran's stressor(s).  If JSRRC is 
unable to verify either of the 
veteran's stressors, a written 
statement memorializing this fact must 
be associated with the claims files.

2.	If, and only if, JSRRC or another 
agency is able to verify any of the 
veteran's stressors, should the RO/AMC 
schedule the veteran for a VA 
psychiatric examination.  The claims 
folder is to be made available to the 
examiner for review in conjunction with 
the examination and the examiner must 
indicate on the examination report that 
he/she has reviewed the claims folder.   

Based on a review of the claims folder 
and the results of the examination, the 
examiner is to answer the following 
questions:  

a.	Is there a 50 percent probability 
that the veteran has PTSD?  
b.	If so, is there a 50 percent 
probability or greater that PTSD 
was caused by a verifiable in-
service stressor?  

If the examiner does not diagnose PTSD, 
she/he must explain why.  The rationale 
for all opinions expressed must be 
provided. 

3.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claim. If action remains adverse to the 
veteran, provide him  and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




